                 Case 18-12781             Doc 32   Filed 05/09/19 Entered 05/09/19 11:21:10        Desc Main
                                                     Document     Page 1 of 16




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                          §
                                                              §
              Manuel S. Lube                                  §     Case No. 18-12781
              Hillari Lube                                    §
                                                              §
                                  Debtors                     §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      Frank J. Kokoszka, Trustee, chapter 7 trustee, submits this Final Account, Certification
              that the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 319,125.00                          Assets Exempt: 41,630.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 17,094.68           Claims Discharged
                                                                    Without Payment: 517,232.26

              Total Expenses of Administration: 2,817.50


                      3) Total gross receipts of $ 19,912.18 (see Exhibit 1), minus funds paid to the debtor and
              third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 19,912.18 from the liquidation of
              the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 18-12781             Doc 32    Filed 05/09/19 Entered 05/09/19 11:21:10            Desc Main
                                                  Document     Page 2 of 16




                                                  CLAIMS            CLAIMS                CLAIMS                 CLAIMS
                                                SCHEDULED          ASSERTED              ALLOWED                  PAID



SECURED CLAIMS
(from Exhibit 3)                                  $ 402,360.00              $ 0.00                 $ 0.00                  $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA            2,817.50               2,817.50                 2,817.50

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                 NA                     NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                  NA                 0.00                  0.00                     0.00

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                             118,948.00          36,937.94              36,937.94                17,094.68

TOTAL DISBURSEMENTS                               $ 521,308.00        $ 39,755.44            $ 39,755.44           $ 19,912.18


                  4) This case was originally filed under chapter 7 on 04/30/2018 . The case was pending
          for 11 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 04/09/2019                        By:/s/Frank J. Kokoszka, Trustee
                                                                               Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
                Case 18-12781             Doc 32   Filed 05/09/19 Entered 05/09/19 11:21:10                       Desc Main
                                                    Document     Page 3 of 16




                                                            EXHIBITS TO
                                                          FINAL ACCOUNT


              EXHIBIT 1 – GROSS RECEIPTS

                             DESCRIPTION                                   UNIFORM                                      $ AMOUNT
                                                                          TRAN. CODE1                                   RECEIVED

2005 Honda Civic Mileage: 138600 - Paid In Full
- Full Cover                                                                 1129-000                                             500.00

    3 Tvs, 2 Computers, 1 Tablet, 2 Cell Phones                              1129-000                                             605.00

    Checking Account With Signature Bank                                     1129-000                                              61.53

Miscellaneous Used Household Goods And
Furnishings - 3 Bedro                                                        1129-000                                           2,000.00

    Td Ameri-Trade Account # 4516                                            1129-000                                           1,539.00

Debtor Paid His Capital One Bank Credit Card
Statement $3000                                                              1141-000                                           4,869.00

Debtors Paid The Student Loans In March 2018
For $9600.00 To                                                              1141-000                                           9,329.65

2017 Tax Refund Not Received Before Filing
Is Expected To B                                                             1224-000                                           1,008.00

TOTAL GROSS RECEIPTS                                                                                                          $ 19,912.18
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


              EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                     PAYEE                                      DESCRIPTION                         UNIFORM             $ AMOUNT
                                                                                                   TRAN. CODE              PAID

NA                                                                                                      NA                           NA




        UST Form 101-7-TDR (10/1/2010) (Page: 3)
              Case 18-12781             Doc 32        Filed 05/09/19 Entered 05/09/19 11:21:10              Desc Main
                                                       Document     Page 4 of 16




                    PAYEE                                      DESCRIPTION                          UNIFORM              $ AMOUNT
                                                                                                   TRAN. CODE               PAID

TOTAL FUNDS PAID TO DEBTOR &                                                                                                     $ NA
THIRD PARTIES


            EXHIBIT 3 – SECURED CLAIMS

                                                 UNIFORM        CLAIMS
                                                                                 CLAIMS                CLAIMS
CLAIM NO.              CLAIMANT                   TRAN.      SCHEDULED                                                   CLAIMS PAID
                                                                                ASSERTED              ALLOWED
                                                  CODE      (from Form 6D)

             Bayview Loan Servicing,
             4425 Ponce De Leon Blvd #5
             Miami, FL 33146                                      402,360.00                NA                    NA                0.00

TOTAL SECURED CLAIMS                                            $ 402,360.00              $ 0.00                $ 0.00           $ 0.00


            EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                             CLAIMS             CLAIMS                CLAIMS
                PAYEE                      TRAN.                                                                         CLAIMS PAID
                                                           SCHEDULED           ASSERTED              ALLOWED
                                           CODE

Frank J. Kokoszka                          2100-000                    NA           2,741.22              2,741.22             2,741.22


Frank J. Kokoszka                          2200-000                    NA              24.69                 24.69               24.69


BOK Financial                              2600-000                    NA              51.59                 51.59               51.59

TOTAL CHAPTER 7 ADMIN. FEES                                          $ NA          $ 2,817.50            $ 2,817.50          $ 2,817.50
AND CHARGES



            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                             CLAIMS             CLAIMS                CLAIMS
                PAYEE                      TRAN.                                                                         CLAIMS PAID
                                                           SCHEDULED           ASSERTED              ALLOWED
                                           CODE

NA: NA                                           NA                    NA                 NA                     NA                 NA




      UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 18-12781             Doc 32      Filed 05/09/19 Entered 05/09/19 11:21:10           Desc Main
                                                    Document     Page 5 of 16




                                         UNIFORM
                                                            CLAIMS            CLAIMS              CLAIMS
              PAYEE                       TRAN.                                                                 CLAIMS PAID
                                                          SCHEDULED          ASSERTED            ALLOWED
                                          CODE

TOTAL PRIOR CHAPTER ADMIN.                                         $ NA                $ NA            $ NA             $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                              CLAIMS            CLAIMS
                                                UNIFORM
                                                            SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                          CLAIMS PAID
                                                             (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                                 6E)             Claim)

                                                                      0.00                 NA              NA            0.00

TOTAL PRIORITY UNSECURED                                              $ NA              $ 0.00         $ 0.00           $ 0.00
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                              CLAIMS            CLAIMS
                                                UNIFORM
                                                            SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                          CLAIMS PAID
                                                             (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                                 6F)             Claim)

            Citibank N.A., 701 E. 60th
            Street N Sioux Falls, SD
            57104                                                60,758.00                 NA              NA            0.00


            Dept of Ed / 582 / Nelnet,
            Attn: Claims Po Box 82505
            Lincoln, NE 68501                                     1,744.00                 NA              NA            0.00


            Main Steet Acquistion, 2877
            Paradise Rd Unit 30 Las
            Vegas, NV 89109                                       4,663.00                 NA              NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 18-12781             Doc 32       Filed 05/09/19 Entered 05/09/19 11:21:10        Desc Main
                                                     Document     Page 6 of 16




                                                             CLAIMS            CLAIMS
                                                UNIFORM
                                                           SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                            (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)             Claim)

            Merchants Credit, 223 W
            Jackson Blvd Ste 700
            Chicago, IL 60606                                       73.00                 NA              NA            0.00


            Merchants Credit, 223 W
            Jackson Blvd Ste 700
            Chicago, IL 60606                                      135.00                 NA              NA            0.00


            National Collegiate, Po Box
            61047 Harrisburg, PA 17106                          11,408.00                 NA              NA            0.00


            Pentagon Fcu, Attn:
            Bankruptcy Po Box 1432
            Alexandria, VA 22313                                 7,618.00                 NA              NA            0.00


            Resurgence Capital,
            Correspondence PO Box
            10497 Greenville, SC 29603                           8,630.00                 NA              NA            0.00


            The Wirbicki Law Group, 33
            W Monroe St Ste 1140
            Chicago, IL 60603                                        0.00                 NA              NA            0.00


1           Capital One Bank (Usa), N.A. 7100-000               13,062.00          13,801.34       13,801.34        6,387.19


4           Cavalry Spv I, Llc                  7100-000         7,085.00            8,362.08       8,362.08        3,869.93


            Department Stores National
3           Bank                                7100-000           163.00              167.21        167.21            77.38


            Quantum3 Group Llc As
5           Agent For                           7100-000         1,686.00            1,679.65       1,679.65          777.33




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
             Case 18-12781             Doc 32       Filed 05/09/19 Entered 05/09/19 11:21:10         Desc Main
                                                     Document     Page 7 of 16




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                          CLAIMS PAID
                                                            (from Form       (from Proofs of    ALLOWED
                                                 CODE
                                                                6F)              Claim)

            Us Department Of Education
2           C/O Nelnet                          7100-000          1,923.00          12,927.66      12,927.66         5,982.85

TOTAL GENERAL UNSECURED                                       $ 118,948.00        $ 36,937.94     $ 36,937.94      $ 17,094.68
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                                                                                                                                                                                    Page:       1
                                        Case 18-12781               Doc 32   Filed 05/09/19 Entered 05/09/19 11:21:10                                    Desc Main
                                                                                         FORM 1
                                                                     INDIVIDUALDocument     Page
                                                                                ESTATE PROPERTY   8 of 16AND REPORT
                                                                                                RECORD
                                                                                                 ASSET CASES
                                                                                                                                                                                                        Exhibit 8
Case No:             18-12781                        JSB             Judge:        Janet S. Baer                              Trustee Name:                      Frank J. Kokoszka, Trustee
Case Name:           Manuel S. Lube                                                                                           Date Filed (f) or Converted (c):   04/30/2018 (f)
                     Hillari Lube                                                                                             341(a) Meeting Date:               05/29/2018
For Period Ending:   04/09/2019                                                                                               Claims Bar Date:                   08/31/2018


                                    1                                             2                            3                           4                          5                             6

                         Asset Description                                      Petition/                Est Net Value             Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                         Unscheduled            (Value Determined by             Abandoned                  Received by                Administered (FA)/
                                                                                Values                Trustee, Less Liens,            OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                          Exemptions,                                                                             Assets
                                                                                                        and Other Costs)

  1. 1009 E. Crest Avenue                                                             350,000.00                       0.00                                                       0.00                        FA
     Addison Il 60101-6008 Dupage
  2. 2002 Mercedes Benz C240 Mileage: 114258 - Paid In Full -                           1,500.00                       0.00                                                       0.00                        FA
     Ful
  3. 2005 Honda Civic Mileage: 138600 - Paid In Full - Full Cover                           500.00                   500.00                                                    500.00                         FA
  4. Miscellaneous Used Household Goods And Furnishings - 3                             2,000.00                   2,000.00                                                2,000.00                           FA
     Bedro
  5. 3 Tvs, 2 Computers, 1 Tablet, 2 Cell Phones                                            605.00                   605.00                                                    605.00                         FA
  6. Books, Pictures, And Cd's                                                              130.00                     0.00                                                       0.00                        FA
  7. Wearing Apparel                                                                    1,100.00                       0.00                                                       0.00                        FA
  8. Miscellaneous Costume Jewelry - No Wedding Ring Stolen 18                              600.00                     0.00                                                       0.00                        FA
     Ye
  9. 1 Dog                                                                                   25.00                     0.00                                                       0.00                        FA
 10. Checking Account With Signature Bank                                               3,160.52                      61.53                                                     61.53                         FA
 11. Checking Account With Tcf                                                              401.01                     0.00                                                       0.00                        FA
 12. Td Ameri-Trade Account # 4516                                                      5,414.00                   1,539.00                                                1,539.00                           FA
 13. Military Pension / Retirement Plan Through Employer - 100%                        Unknown                         0.00                                                       0.00                        FA
     E
 14. 2017 Tax Refund Not Received Before Filing                                         1,008.00                   1,008.00                                                1,008.00                           FA
     Is Expected To B
 15. Term Life Insurance Policy Through Securian - (No Cash                                   0.00                     0.00                                                       0.00                        FA
     Surre
 16. Term Life Insurance Policy Through Securian - (No Cash                                   0.00                     0.00                                                       0.00                        FA
     Surre
 17. Term Life Insurance Policy Through Ufba - (No Cash                                       0.00                     0.00                                                       0.00                        FA
     Surrender




      UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                                                                                                                                                                     Page:        2
                                         Case 18-12781               Doc 32     Filed 05/09/19 Entered 05/09/19 11:21:10                                    Desc Main
                                                                                            FORM 1
                                                                        INDIVIDUALDocument     Page
                                                                                   ESTATE PROPERTY   9 of 16AND REPORT
                                                                                                   RECORD
                                                                                                  ASSET CASES
                                                                                                                                                                                                         Exhibit 8
Case No:              18-12781                         JSB            Judge:        Janet S. Baer                                Trustee Name:                      Frank J. Kokoszka, Trustee
Case Name:            Manuel S. Lube                                                                                             Date Filed (f) or Converted (c):   04/30/2018 (f)
                      Hillari Lube                                                                                               341(a) Meeting Date:               05/29/2018
For Period Ending:    04/09/2019                                                                                                 Claims Bar Date:                   08/31/2018


                                     1                                              2                           3                             4                          5                           6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                   Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by              Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate           Gross Value of Remaining
                                                                                                           Exemptions,                                                                             Assets
                                                                                                         and Other Costs)

 18. Debtors Paid The Student Loans In March 2018 For $9600.00                             9,600.00                   9,329.65                                                 9,329.65                        FA
     To

     Pursuant to Demand Letter, U.S. Dept of Education provided
     proof that the amoutn paid within the preference period was a
     total of $9329.65. That amount has been paid in full.

 19. Debtor Paid His Capital One Bank Credit Card Statement                                5,000.00                   4,869.00                                                 4,869.00                        FA
     $3000

     Capital One has responded to Trustee's Demand letter that it
     will "refund" the amount of $4869.00 to the estate.
     Trustee has not yet recieved the promised funds from Capital
     One.

     Trustee recieved payment on 10/23/2018.


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $381,043.53                 $19,912.18                                               $19,912.18                      $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  Debtors voluntarily turned over non-exempt funds to the trustee at the Meeting of Creditors.
  The Debtors also disclosed two potential preferences which the Trustee intends to pursue. - Frank J. Kokoszka 5/31/2018

  Debtors have completed payments to Trustee. Trustee is pursuing two potential preference actions. - Frank J. Kokoszka 7/11/2018

  Trustee received payment of one preference pursuant to demand letter. Trustee is pursuing one more preference. - Frank J. Kokoszka 9/14/2018

  Capital One has responded to Trustee's Demand letter that it will "refund" the amount of $4869.00 to the estate.
  Trustee has not yet received the promised funds from Capital One.
  Upon receipt of funds from Capital One, Trustee will work on TFR and closing of the estate. Trustee has reviewed claims. - Frank J. Kokoszka 10/22/2018

  Trustee has received payment from Capital One. Trustee working on submission of TFR; Trustee must wait until 10/29/18 (Government Deadline) - Frank J. Kokoszka 10/23/2018



      UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                                                   Page:    3
                                      Case 18-12781        Doc 32       Filed 05/09/19 Entered 05/09/19 11:21:10       Desc Main
                                                                         Document     Page 10 of 16
Initial Projected Date of Final Report (TFR): 12/31/2018    Current Projected Date of Final Report (TFR): 01/31/2019                Exhibit 8




    UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                                                                                                                                                   Page:           1
                                         Case 18-12781                Doc 32 Filed 05/09/19
                                                                                          FORM 2Entered 05/09/19 11:21:10                                Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  11 of 16 RECORD
                                                                                               DISBURSEMENTS
           Case No: 18-12781                                                                                              Trustee Name: Frank J. Kokoszka, Trustee                                  Exhibit 9
      Case Name: Manuel S. Lube                                                                                             Bank Name: BOK Financial
                   Hillari Lube                                                                                   Account Number/CD#: XXXXXX0399
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX8315                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 04/09/2019                                                                              Separate Bond (if applicable):


       1                2                             3                                              4                                                      5                   6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction               Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                            ($)
   05/30/18                       TD Ameritrade Clearing                    Sale back to Debtor                                                              $1,905.00                                 $1,905.00
                                  P.O. Box 2226
                                  Omaha, NE 68103-2226
                                                                            Gross Receipts                            $1,905.00

                        4                                                   Miscellaneous Used Household               $785.97     1129-000
                                                                            Goods And Furnishings - 3
                                                                            Bedro
                        5                                                   3 Tvs, 2 Computers, 1 Tablet, 2            $605.00     1129-000
                                                                            Cell Phones
                       12                                                   Td Ameri-Trade Account # 4516              $514.03     1129-000

   05/30/18                       TD Ameritrade Clearing                    Sale back to Debtor                                                              $1,727.01                                 $3,632.01
                                  P.O. Box 2226
                                  Omaha, NE 68103-2226
                                                                            Gross Receipts                            $1,727.01

                        3                                                   2005 Honda Civic Mileage:                  $500.00     1129-000
                                                                            138600 - Paid In Full - Full
                                                                            Cover
                        4                                                   Miscellaneous Used Household              $1,214.03    1129-000
                                                                            Goods And Furnishings - 3
                                                                            Bedro
                       12                                                   Td Ameri-Trade Account # 4516               $12.98     1129-000

   05/30/18                       Manuel & Hillari Lube                     Sale back to Debtor                                                              $1,081.55                                 $4,713.56
                                  1009 E. Crest Avenue
                                  Addison, IL 60101
                                                                            Gross Receipts                            $1,081.55

                       10                                                   Checking Account With                       $61.53     1129-000
                                                                            Signature Bank
                       12                                                   Td Ameri-Trade Account # 4516               $12.02     1129-000

                       14                                                   2017 Tax Refund Not Received              $1,008.00    1224-000
                                                                            Before Filing
                                                                            Is Expected To B



                                                                                   Page Subtotals:                                                           $4,713.56                $0.00
        UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                                                                                                                                                                                   Page:           2
                                         Case 18-12781                Doc 32 Filed 05/09/19
                                                                                          FORM 2Entered 05/09/19 11:21:10                               Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  12 of 16 RECORD
                                                                                               DISBURSEMENTS
           Case No: 18-12781                                                                                             Trustee Name: Frank J. Kokoszka, Trustee                                   Exhibit 9
      Case Name: Manuel S. Lube                                                                                            Bank Name: BOK Financial
                   Hillari Lube                                                                                   Account Number/CD#: XXXXXX0399
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX8315                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 04/09/2019                                                                             Separate Bond (if applicable):


       1                2                             3                                              4                                                     5                    6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                             ($)
   06/29/18                       BOK Financial                             Bank Service Fee under 11                             2600-000                                           $10.00            $4,703.56
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   07/09/18            12         Manuel & Hillari Lube                     Sale back to Debtor                                   1129-000                     $999.97                                 $5,703.53
                                  1009 East Ave
                                  Addison, Il 60101
   07/31/18                       BOK Financial                             Bank Service Fee under 11                             2600-000                                           $10.00            $5,693.53
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   08/27/18            18         United States Treasury                    Preference Payment                                    1141-000                  $9,000.00                                $14,693.53
                                  Department of Education                   Pursuant to Demand Letter
                                  830 First Street, NE
                                  5th Floor Accting
                                  Washignton, DC 20202
   08/27/18            18         United States Treasury                    Preference Payment                                    1141-000                     $155.46                               $14,848.99
                                  Dept. of Education
                                  830 First Street, NE
                                  5th Floor, Acctg.
                                  Washington, DC 20202
   08/27/18            18         United States Treasury                    Preference Payment                                    1141-000                     $154.88                               $15,003.87
                                  Dept of Education
                                  830 First Street, NE
                                  5th Floor, Acctg.
                                  Washington, DC 20202
   08/27/18            18         United States Treasury                    Preference Payment                                    1141-000                      $19.31                               $15,023.18
                                  Dept. of Education
                                  830 First St., NE
                                  5th Floor, Acctg.
                                  Washington, DC 20202
   08/31/18                       BOK Financial                             Bank Service Fee under 11                             2600-000                                           $10.00          $15,013.18
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   09/28/18                       BOK Financial                             Bank Service Fee under 11                             2600-000                                           $21.59          $14,991.59
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   10/23/18            19         Capital One                               Preference Payment                                    1141-000                  $4,869.00                                $19,860.59
                                  Attn: General Correspondence              Repayment Pursuant to
                                  PO Box 30285                              Demand Letter
                                  Salt Lake City, UT 84130-0285

                                                                                   Page Subtotals:                                                        $15,198.62                 $51.59
        UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                                                                                                                                                                                 Page:           3
                                         Case 18-12781                Doc 32 Filed 05/09/19
                                                                                          FORM 2Entered 05/09/19 11:21:10                              Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  13 of 16 RECORD
                                                                                               DISBURSEMENTS
           Case No: 18-12781                                                                                             Trustee Name: Frank J. Kokoszka, Trustee                                 Exhibit 9
      Case Name: Manuel S. Lube                                                                                            Bank Name: BOK Financial
                   Hillari Lube                                                                                   Account Number/CD#: XXXXXX0399
                                                                                                                                          Checking
  Taxpayer ID No: XX-XXX8315                                                                             Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 04/09/2019                                                                            Separate Bond (if applicable):


       1                2                             3                                              4                                                    5                   6                     7

Transaction Date    Check or                Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                       Code                                                            ($)
   11/28/18                       Transfer to Acct # xxxxxx0153             Transfer of Funds                                     9999-000                                    $19,860.59                 $0.00



                                                                                                            COLUMN TOTALS                                $19,912.18           $19,912.18
                                                                                                                  Less: Bank Transfers/CD's                    $0.00          $19,860.59
                                                                                                            Subtotal                                     $19,912.18                $51.59
                                                                                                                  Less: Payments to Debtors                    $0.00                $0.00
                                                                                                            Net                                          $19,912.18                $51.59




                                                                                   Page Subtotals:                                                             $0.00          $19,860.59
        UST Form 101-7-TDR (10/1/2010) (Page: 13)
                                                                                                                                                                                                     Page:           4
                                         Case 18-12781                Doc 32 Filed 05/09/19
                                                                                          FORM 2Entered 05/09/19 11:21:10                                  Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  14 of 16 RECORD
                                                                                               DISBURSEMENTS
           Case No: 18-12781                                                                                                 Trustee Name: Frank J. Kokoszka, Trustee                                 Exhibit 9
      Case Name: Manuel S. Lube                                                                                                Bank Name: Axos Bank
                   Hillari Lube                                                                                     Account Number/CD#: XXXXXX0153
                                                                                                                                              Checking
  Taxpayer ID No: XX-XXX8315                                                                                Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 04/09/2019                                                                               Separate Bond (if applicable):


       1                2                             3                                                4                                                      5                   6                     7

Transaction Date    Check or                Paid To / Received From                        Description of Transaction                 Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                             Code                                                          ($)
   11/28/18                       Transfer from Acct # xxxxxx0399           Transfer of Funds                                          9999-000              $19,860.59                                $19,860.59

   01/07/19           2001        Frank J. Kokoszka                         Distribution                                                                                           $2,765.91           $17,094.68

                                  Frank J. Kokoszka                         Final distribution creditor                 ($2,741.22)    2100-000
                                                                            account # representing a
                                                                            payment of 100.00 % per court
                                                                            order.
                                  Frank J. Kokoszka                         Final distribution creditor                   ($24.69)     2200-000
                                                                            account # representing a
                                                                            payment of 100.00 % per court
                                                                            order.
   01/07/19           2002        Capital One Bank (Usa), N.A.              Final distribution to claim 1                              7100-000                                    $6,387.19           $10,707.49
                                  Po Box 71083                              creditor account # representing
                                  Charlotte, Nc 28272-1083                  a payment of 46.28 % per court
                                                                            order.
   01/07/19           2003        Us Department Of Education C/O Nelnet     Final distribution to claim 2                              7100-000                                    $5,982.85             $4,724.64
                                  121 South 13Th Street, Suite 201          creditor account # representing
                                  Lincoln, Ne 68508                         a payment of 46.28 % per court
                                                                            order.
   01/07/19           2004        Department Stores National Bank           Final distribution to claim 3                              7100-000                                        $77.38            $4,647.26
                                  C/O Quantum3 Group Llc                    creditor account # representing
                                  Po Box 657                                a payment of 46.28 % per court
                                  Kirkland, Wa 98083-0657                   order.
   01/07/19           2005        Cavalry Spv I, Llc                        Final distribution to claim 4                              7100-000                                    $3,869.93                $777.33
                                  500 Summit Lake Drive, Ste 400            creditor account # representing
                                  Valhalla, Ny 10595                        a payment of 46.28 % per court
                                                                            order.
   01/07/19           2006        Quantum3 Group Llc As Agent For           Final distribution to claim 5                              7100-000                                       $777.33                 $0.00
                                  Comenity Bank                             creditor account # representing
                                  Po Box 788                                a payment of 46.28 % per court
                                  Kirkland, Wa 98083-0788                   order.


                                                                                                               COLUMN TOTALS                                 $19,860.59           $19,860.59
                                                                                                                    Less: Bank Transfers/CD's                $19,860.59                 $0.00
                                                                                                               Subtotal                                            $0.00          $19,860.59


                                                                                    Page Subtotals:                                                          $19,860.59           $19,860.59
        UST Form 101-7-TDR (10/1/2010) (Page: 14)
                                                                                                                                      Page:    5
                                 Case 18-12781   Doc 32   Filed 05/09/19 Entered     05/09/19
                                                                               Less: Payments     11:21:10
                                                                                              to Debtors     Desc$0.00
                                                                                                                  Main       $0.00
                                                           Document     Page
                                                                           Net
                                                                               15  of 16                         $0.00   $19,860.59
                                                                                                                                       Exhibit 9




                                                            Page Subtotals:                                      $0.00       $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 15)
                                                                                                                                                           Page:     6
                                 Case 18-12781    Doc 32          Filed 05/09/19 Entered 05/09/19 11:21:10         Desc Main
                                                                   Document     Page 16 of 16
                                                                                                                                                            Exhibit 9
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                        NET            ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX0153 - Checking                                              $0.00              $19,860.59                $0.00
                                            XXXXXX0399 - Checking                                        $19,912.18                  $51.59                 $0.00
                                                                                                         $19,912.18               $19,912.18                $0.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $19,912.18
                                            Total Gross Receipts:                     $19,912.18




                                                                    Page Subtotals:                                       $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 16)
